Citation Nr: 1621980	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-37 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for sinusitis associated with pulmonary sarcoidosis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Board remanded the Veteran's appeal with instruction to assist in obtaining outstanding records and to provide him with a VA examination.  Relevant treatment records were obtained and the Veteran underwent a VA examination in February 2016.  The Board is therefore satisfied that the instructions in its remand of June 2015 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's sinusitis cannot be characterized as sinusitis following radical surgery with chronic osteomyelitis, or as near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for sinusitis associated with pulmonary sarcoidosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated September 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

VA was made aware of potentially relevant records from the Social Security Administration (SSA) and attempted to obtain them.  In April 2010, however, SSA informed VA that the relevant records had been destroyed and were therefore unavailable.  In an April 2010 letter, the Veteran was informed of this unavailability and asked to provide any copies of the records which may be in his possession.

The Veteran was provided VA examinations of his sinusitis in September 2009 and February 2016.  The Board finds that these examinations and their associated reports taken together were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise, one of whom thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran seeks an increase to his 30 percent rating for sinusitis.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's sinusitis is rated as chronic maxillary sinusitis under 38 C.F.R. § 4.97, Diagnostic Code 6513, which directs evaluation under the General Rating Formula for Sinusitis (General Formula).  Under the General Formula, the Veteran's current 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episode is defined as one that requires bed rest and treatment by a physician.  A higher, maximum rating of 60 percent is warranted for sinusitis following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

Private treatment records reflect that in October 2008 the Veteran reported headaches with discharge, facial pain, and nasal congestion.  A CT scan found previous sinus surgery, mild bowing of the nasal septum to the left, mucosal thickening including complete opacity of the left sphenoid sinus suggesting chronic sinusitis, and cortical thickening of the sphenoid sinuses particularly on the left and at several of the ethmoid septa suggesting ostitis.  In April 2009, the Veteran reported clear nasal drainage and pain behind the eyes.  He was diagnosed with chronic rhinitis.  In July 2009 he was diagnosed with acute sinusitis and was referred to an ear, nose, and throat (ENT) specialist for a recurrence of sinusitis.  In September 2009, he reported sinusitis for the past one and a half weeks with facial pain, tenderness, headache, nasal congestion, and postnasal drainage.  On examination, his physician noted swollen turbinates and postnasal discharge but no swelling or tenderness.

The Veteran underwent a VA examination in September 2009.  The claims file was not reviewed by the examiner.  The examiner diagnosed the Veteran with chronic maxillary sinusitis whereby he has chronic production of green mucous from both nasal passages.  He reported being on and off antibiotics all the time; courses of treatment typically relieve his symptoms for three days but then symptoms recur.  He reported purulent discharge, difficulty breathing through his nose, and pain around both eyes.  He reported no incapacitating episodes but several non-incapacitating episodes occurring "too many times" and requiring outpatient antibiotic treatment.  On physical examination, nasal passages were clear.  There was no postnasal drip, inflamed turbinates, crusting, septal deviation, tissue loss, scarring, or deformity.  There was tenderness of the bilateral maxillary regions below the eyes.  

Private treatment records reflect that in November 2009 he was again prescribed antibiotics for sinusitis.

VA treatment records indicate that a December 2009 sinus x-ray showed mild chronic inflammatory changes to the right maxillary sinus, a small retention cyst in the right frontal sinus, and chronic inflammatory changes to both mastoid sinuses.  His physician determined that the situation did not require antibiotics, as there was no current infection.  

Private treatment records show that the Veteran was again treated for recurrence of chronic sinusitis by his ENT specialist in January 2010.  He reported worsening symptoms to his primary care physician in April 2010.

VA treatment records reflect that in April 2010, he reported that his symptoms had improved since he began daily saline rinses.

Private treatment records show that the Veteran was again treated for recurrence of chronic sinusitis by his ENT specialist in August 2010.

In his September 2010 substantive appeal, the Veteran reported that he suffers constant headaches and sinus discharge with crusting.

Private treatment records reflect that in November 2010 the Veteran was diagnosed with mild congestion with over-the-counter treatment recommended.  He visited his ENT specialist in January and March of 2011 reporting a recurrence of sinusitis.  A March 2011 CT scan showed chronic-appearing bony thickening of the left sphenoid sinus, mostly opacified.  The radiologist concluded that finding were suggestive of chronic sinus disease involving the left sphenoid sinus.  There were also small areas of mucosal thickening near the roof of the left maxillary sinus and the floor of the right maxillary sinus.  In July 2011, the Veteran reported upper respiratory symptoms with an onset of one day prior.  In December 2011, he reported symptoms with an onset of three weeks prior and was diagnosed with acute bacterial sinusitis.  He was diagnosed with chronic rhinitis.  The diagnosis was revised to recurrent acute sinusitis in February 2012.  He visited his ENT specialist in February 2012, when he reported symptoms that had begun one month prior.  Specifically, he reported facial pain, facial tenderness, postnasal drainage, sinus pain, and sinus pressure.  He was treated by an allergist in April 2012.  He again reported symptoms to his ENT specialist in May, June, and December of 2012.  An August 2012 CT scan revealed similar findings to that in March 2011.  In September 2012 his allergist noted that there were no recent sinus infections.  He reported sinusitis and facial pain in January 2013.  He was again treated for sinusitis in June 2013.  An October 2013 CT scan showed extensive postoperative changes of the paranasal sinuses with chronic obstruction of the left sphenoid sinus.  In December 2013 the Veteran underwent left fusion-guided sphenoidotomy with removal of fluid for chronic left sphenoid sinusitis.  In January 2014, he reported sinusitis symptoms that began one week prior.  In November 2014, the Veteran reported symptoms with an onset of three weeks prior and was diagnosed with acute maxillary sinusitis.  He reported symptoms again in January 2015 with an onset of two weeks prior.  He still reported symptoms at a February 2015 follow-up.  He reported continued symptoms in March and April of 2015.  A May 2015 CT scan showed air-fluid level within the right maxillary sinus in the appropriate clinical setting consistent with acute sinusitis, but sphenoid and frontal sinuses were well-aerated at that time.

In a statement received in May 2015, the Veteran reported that he has a sinus infection that he cannot get rid of.  He stated that he is on antibiotics every two to three months, but they do not fully kill the infection.  Oftentimes the symptoms return after two or three days off the antibiotics.  He stated that his sinusitis leads sore chest walls from drainage, yellow mucus in his eyes, earaches, sore throat, and nostrils which drain like a faucet.  He reported a very serious and life threatening surgery in December 2013 to remove excess tissue and infection due to polyps and blood clots in his sinus cavities.  

Private treatment records indicate that in June 2015 the Veteran reported sinusitis symptoms with an onset of one month prior.

VA treatment records reflect that in July 2015, the Veteran reported that he was again on antibiotics for a sinus infection, for the fourth or fifth time in the prior year.  July 2015 private treatment records confirm an extended course of antibiotics for chronic sinusitis, and in August 2015 he reported a partial improvement of symptoms.

The Veteran underwent another VA examination in February 2016.  He reported green drainage every day for the past five years.  He stated that he had relief from the pain when on antibiotics, but it returned after completing the course of treatment.  A January MRI showed extensive inflammatory changes of the paranasal sinuses.  The examiner diagnosed chronic maxillary, ethmoid, and sphenoid sinusitis, confirmed by imaging studies and manifested by episodes of sinusitis.  There were no incapacitating episodes noted, but non-incapacitating episodes were estimated at three to five per year.  The examiner noted the Veteran's December 2013 endoscopic surgery, and concluded that sinusitis did not impact his ability to work.

As an initial matter, the Board notes that in his October 2009 notice of disagreement the Veteran stated that his sinusitis has caused him to lose his sense of smell, and in his September 2010 substantive appeal he further stated that he lost his sense of taste due to sinusitis.  (In a statement received September 2010, the Veteran stated that his loss of smell was due to his service-connected sarcoidosis.)  The Veteran underwent a VA examination for this sensory loss in August 2012.  Subsequently, a September 2012 rating decision granted service connection and a noncompensible rating for hyposmia (partial loss of sense of smell) and denied a rating for loss of sense of taste.  The Veteran has not expressed any explicit disagreement with these decisions.  To the extent that these issues are within the scope of this appeal, the Board finds the August 2012 examination adequate.  The examiner found no objective evidence of a loss of taste, nor is there any such evidence elsewhere in the record.  The Board thus finds that a separate rating for loss of taste is not warranted under 38 C.F.R. § 4.87a, Diagnostic Code 6276.  Likewise, while the examiner found that sinusitis could cause partial loss of smell, the examiner found no objective evidence of an anatomical or pathological basis for complete loss of smell, nor is there any such evidence elsewhere in the record.  The Board finds that a compensable rating for loss of smell is not warranted, as such a finding is necessary for the maximum 10 percent rating under 38 C.F.R. § 4.87a, Diagnostic Code 6275.

The Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's sinusitis.  A higher evaluation is available for sinusitis following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The Board does not find the evidence to be indicative of such manifestations.  While the Veteran has had two sinus surgeries, they were endoscopic and not radical in nature.  Furthermore, the Board does not find the Veteran's symptoms to be near-constant.  Although the Veteran has reported daily symptoms, the Board does not find these statements credible as they are inconsistent with the medical evidence showing periodic infections which, while numerous, are not constant or near-constant.  Most treatment records indicate an onset date of several days or weeks prior to the seeking of treatment.  In addition, some treatment records indicate that symptoms were not present on the day of examination.  For these reasons, the Board finds that the Veteran's symptoms are not near-constant.  Rather, the Board finds that the picture painted by the Veteran's treatment records can be more accurately described by the criteria for his current rating, i.e., more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's sinusitis.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including drainage, headaches, facial pain, and postnasal drip, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his sinusitis more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An evaluation in excess of 30 percent for sinusitis associated with pulmonary sarcoidosis is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


